Citation Nr: 1725018	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-03 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for early degenerative osteoarthritis, left knee.

2. Whether new and material evidence has been received to reopen a claim for service connection for spondylosis, lumbar spine.

3. Whether new and material evidence has been received to reopen a claim for service connection for hemorrhoids.

4. Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

5. Whether new and material evidence has been received to reopen a claim for service connection for a left eye condition, also claimed as decreased vision in both eyes.

6. Whether new and material evidence has been received to reopen a claim for service connection for major depression with substance abuse and insomnia.

7. Entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include major depression.

8. Entitlement to service connection for sleep apnea.

9. Entitlement to service connection for headaches.

10. Entitlement to service connection for posttraumatic stress disorder (PTSD), also claimed as anxiety and bad dreams.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1984 to June 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board has re-characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include major depression, to make clear that the issue before the Board is entitlement to a psychiatric disability, regardless of the particular diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of service connection for headaches and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During his February 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he was withdrawing his appeal for whether new and material evidence has been received to reopen a claim for service connection for early degenerative osteoarthritis, left knee.

2. During his February 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he was withdrawing his appeal for whether new and material evidence has been received to reopen a claim for service connection for spondylosis, lumbar spine.

3. During his February 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he was withdrawing his appeal for whether new and material evidence has been received to reopen a claim for service connection for hemorrhoids.

4. During his February 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he was withdrawing his appeal for whether new and material evidence has been received to reopen a claim for service connection for hypertension.

5. During his February 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he was withdrawing his appeal for whether new and material evidence has been received to reopen a claim for service connection for a left eye condition, also claimed as decreased vision in both eyes.

6. During his February 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he was withdrawing his appeal for service connection for sleep apnea.

7. During his February 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he was withdrawing his appeal for service connection for PTSD.

8. A May 2007 rating decision denied service connection for major depression with substance abuse and insomnia.

9. Evidence received since that May 2007 decision includes the Veteran's testimony that he has been treated for an acquired psychiatric disorder since service and that his major depression is secondary to his headaches; this evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran for whether new and material evidence has been received to reopen a claim for service connection for early degenerative osteoarthritis, left knee, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of an appeal by the Veteran for whether new and material evidence has been received to reopen a claim for service connection for spondylosis, lumbar spine, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3. The criteria for withdrawal of an appeal by the Veteran for whether new and material evidence has been received to reopen a claim for service connection for hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4. The criteria for withdrawal of an appeal by the Veteran for whether new and material evidence has been received to reopen a claim for service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5. The criteria for withdrawal of an appeal by the Veteran for whether new and material evidence has been received to reopen a claim for service connection for a left eye condition, also claimed as decreased vision in both eyes, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6. The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

7. The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

8. New and material evidence has been received, and the claim of service connection for an acquired psychiatric disorder, to include major depression, may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken with respect to the petition to reopen the claim of service connection for major depression, no further discussion of the VCAA is required with respect to this claim.

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeals pertaining to a left knee condition, a low back condition, hemorrhoids, a left eye condition, hypertension, sleep apnea, and PTSD; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals regarding whether new and material evidence has been submitted to reopen claims for a left knee condition, a low back condition, hemorrhoids, a left eye condition, and hypertension, and entitlement to service connection for sleep apnea and PTSD, and they are dismissed.

New and Material Evidence

The Veteran's original claim of entitlement to service connection for major depression was denied in May 2007 on the basis that there was no evidence major depression was incurred in or caused by service.  The decision became final because the Veteran did not initiate an appeal or submit new and material evidence within one year of the determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since the December 2009 claim to reopen the claim for service connection, the Veteran testified at a February 2017 Board hearing that he had received treatment for a psychiatric disorder since service, and that he believed his major depression could be secondary to his headaches currently on appeal and discussed in the Remand section below.  As this testimony occurred after the final May 2007 rating decision and relate to the lacking element of a nexus to service, they are new and material.

Accordingly, new and material evidence having been received, the Board finds that the claim for service connection for an acquired psychiatric disorder, to include major depression, is reopened.


ORDER

The appeal for whether new and material evidence has been received to reopen a claim for service connection for early degenerative osteoarthritis, left knee, is dismissed.

The appeal for whether new and material evidence has been received to reopen a claim for service connection for spondylosis, lumbar spine, is dismissed.

The appeal for whether new and material evidence has been received to reopen a claim for service connection for hemorrhoids is dismissed.

The appeal for whether new and material evidence has been received to reopen a claim for service connection for hypertension is dismissed.

The appeal for whether new and material evidence has been received to reopen a claim for service connection for a left eye condition, also claimed as decreased vision in both eyes, is dismissed.

The appeal for entitlement to service connection for sleep apnea is dismissed.

The appeal for entitlement to service connection for PTSD, also claimed as anxiety and bad dreams, is dismissed.

The appeal to reopen a claim of service connection for an acquired psychiatric disorder, to include major depression, is granted.



REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

During his February 2017 hearing, the Veteran testified that he had headaches during and since service related to an in-service head injury.  His service treatment records confirm trauma to the right side of the head in August 1985 causing a temporal contusion.  On June 2012 VA examination, the examiner, a certified nurse practitioner, noted the Veteran did not have traumatic brain injury (TBI), nor did he have headaches as a result of TBI.  While the Veteran had subsequent examinations for his claim for service connection for TBI, he has yet to be provided an examination regarding whether headaches are directly related to service, therefore one should be provided on remand.  Further, the Veteran testified that he had been receiving treatment for his acquired psychiatric disorder since the late 1980s, so since his discharge from service.  He further testified that his symptoms began in service following his head injury, and that he believed his depression could also be secondary to his headaches.  Therefore, an examination should be provided with respect to this claim, as well.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the headaches and acquired psychiatric disorder on appeal; this specifically includes treatment records from the Central Alabama Veterans Health Care System from October 2015 to the present and from the VA Medical Center in Birmingham from May 2012 to the present.

2. After completing directive (1), the AOJ should arrange for a VA headaches evaluation by a qualified medical professional to ascertain the etiology of the Veteran's headache disability.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's headaches are related to service, to include his head injury in service?  It is requested that the rationale for this opinion include some discussion of the Veteran's testimony regarding experiencing headaches during and since service.

Detailed reasons for all opinions should be provided.

3. After completing directives (1)-(2), the AOJ should schedule the Veteran for a VA mental disorders examination by a qualified medical professional to determine the nature, extent and etiology of any acquired psychiatric disorder, to include depression.  The examiner should identify all acquired psychiatric disorders.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's acquired psychiatric disorder is related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's acquired psychiatric disorder is proximately due to his headache disability?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's acquired psychiatric disorder has been aggravated by his headache disability?  Aggravation is an increase in severity beyond the natural progress of the disorder.

It is requested that the rationale for these opinions include some discussion regarding the Veteran's testimony of experiencing mental health symptoms since his head injury during service.

Detailed reasons for all opinions should be provided.

4. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


